Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leanne Rakers on 3/14/2022.
The application has been amended as follows:
Claim 17 has been cancelled.
Claim 15 has been rejoined.
Claims 3, 14, and 30 have been replaced:
3.	(Currently amended) A multiparatopic antibody construct comprising 
(1) a modified pertuzumab heavy chain variable region comprising:
1) a T30A mutation; or
2) a T30A and a G56A mutation; and 
(2) a modified trastuzumab heavy chain variable region comprising: 
a N54T and a D98S mutation; and 
(3) a common light chain comprising a modified trastuzumab light chain, wherein the modified trastuzumab light chain comprises: 
1) a N30S and a S56Y mutation; or 
2) a N30S and a S56Y and a T94W mutation; and 
wherein all amino acid modifications to SEQ ID NOs: 3, 7, and 5 are based on the Kabat numbering system,
wherein the trastuzumab light chain variable region consists of the amino acid sequence of SEQ ID NO: 5 and the pertuzumab heavy chain variable region consists of the amino acid sequence of SEQ ID NO: 3 and the trastuzumab heavy chain variable region consists of the amino acid sequence of SEQ ID NO: 7.

14.	(Currently Amended) The biparatopic antibody construct of claim 10 having a modified Fc region comprising a substitution consisting of M428L, based on the Eu numbering system.

30.	(Currently Amended) The multiparatopic antibody construct of claim 28, wherein the
multiparatopic antibody construct is T54, having a structure of knob-into-holes, wherein T54 consists of:
1) two heavy chains consisting of the amino acid sequences of SEQ ID NO: 19 (pertuzumab heavy chain) and SEQ ID NO: 21 (trastuzumab heavy chain), respectively; and
2) the common light chain comprising the modified trastuzumab light chain, wherein the modified trastuzumab light chain consists of the S56Y and the N30S mutations.
Claims 3, 10-15, and 24-34 have been allowed.

Examiner’s statement of reasons for allowance: 
	The prior art does not teach or suggest the multiparatopic antibody comprising modified pertuzumab VH, trastuzumab VL and common trastuzumab light chain with amino acid substitutions as set forth in claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642